DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 07/19/2022, with respect to the rejections of claims 1-20 and 41-44 under 35 U.S.C. 102(a)(1) as being anticipated by Takashi Tamagawa et al., (NPL Paper on “An Efficient Hybrid ARQ System Using Multilevel Coded Modulation With Reduced Constellation Size”, Takashi Tamagawa And Hideki Ochial, Department of Electrical Engineering, Yokohoma National University, IEEE Communications Society subject matter experts for publication in the “IEEE GLOBECOM” 2008 proceedings), and the rejections of claims 21-40 under 35 U.S.C. 103 as being unpatentable over Ye et al., (International Publication No.: WO 2018/144560 A1), in view of  Takashi Tamagawa et al., (NPL Paper on “An Efficient Hybrid ARQ System Using Multilevel Coded Modulation With Reduced Constellation Size”, Takashi Tamagawa And Hideki Ochial, Department of Electrical Engineering, Yokohoma National University, IEEE Communications Society subject matter experts for publication in the “IEEE GLOBECOM” 2008 proceedings) have been fully considered and are persuasive.  
3.  The objections of claims 1-44 overcome in view of amendments.
4.  The interpretation of claims 41 and 42 overcomes in view of amendments and the explanation.
Allowable Subject Matter
5.	Claims 1-44 are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the inclusion/amendments of the limitations in claims 1, 12, 21, 32, 41, 42, 43, and 44 which are not found in cited references.  Further, the prior arts on record do not suggest following:
	“storing post processing samples for the signal, wherein the post processing samples comprise frequency domain samples for resource elements of the at least one codeblock of the first codeblock group;”
	“attempting to decode the second codeblock group from the first time period using the stored post processing samples and based at least in part on the successful decoding of the corresponding first codeblock group.”
	Thus, the claims being interpreted in view of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463